DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The applicant argues in the response filed 02/19/2021 that replacement figures filed in the parent application would seem to address the drawings objections. The replacement figure quality would seem to overcome the drawing objections but the figures do not seem to be filed in the present application. Similar figures of the same quality applicable to all of the figure would need to be filed in the present application. Therefore the drawing objection below still remains. 
The applicant argues that priority claim, 101 rejection, and 112 rejections be reconsidered and withdrawn. The examiner agrees and withdraws the priority claim, 101 rejection, and 112 rejections.
The applicant finally argues that prior art O’Connell, and Shapiro as modified by Huffmaster would not seem to disclose the new claim limitation with respect to the support, filter, and holder. The examiner agrees and the rejections have been withdrawn.
New rejections with respect to Gilson have been made below. 
Drawings
The drawings are objected to because of poor line quality in all figures: the lines, numbers and letters are not uniformly thick and well defined, clean and are difficult to read and solid black shading is not permitted.  Corrected drawing sheets in compliance 
Claim Objections
Claims 1 is objected to because of the following informalities: Claim 1 line 14-15 recites the limitation “after the conversion”. One of ordinary skill in the art would assume the “conversion” would be when the filter converts to an open state but the positive recitation of the “conversion” was not previously positive claimed. For examination purposes the conversion will be examined as when the filter convers to an open state, but the claim should recite similar functional limitations and/or clearly define the conversion to avoid potential antecedent issues. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7, 9, 10, 49 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication 21008/0027481 to Gilson.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 1, Gilson claims a vascular filter device (300, figure 26a-g) comprising: a support (302,303,312), wherein the support comprises a proximal hoop (302), a distal hoop (312), and a plurality of longitudinal support elements (303) therebetween; a filter comprising one or more filter elements (3), the one or more filter elements being configured to capture thrombus passing through a blood vessel when implanted within a blood vessel (paragraph 198), wherein a proximal end of the filter is located at least partially proximal of a distal end of the 
As to claim 2, Gilson discloses at least one of the one or more filter elements are configured to remain in a partially closed filter state after release by the holder, if they are blocked by a retained clot from opening fully (paragraph 200, if a thrombus is situated at the apex when the arms 305 are absorbed, the filter elements 303 are capable of being in partially closed state). The claim is a device claim so therefore would not be able to positively recite method steps or bodily tissue. Further, the filter elements 303 of Gilson are similar to that of the present invention so therefore the filter elements of Gilson will be capable of remaining in a partially closed state. Therefore, if the filter elements are blocked by a given clot, the filter elements can remain in the partially closed state. 
As to claim 3, Gilson discloses the one or more filter elements are biased to the open state with a bias level which is sufficient to counter a force exerted by 
As to claim 4, Gilson discloses the one or more filter elements are adapted to converge at an apex (6) on a longitudinal axis of the support and between ends of the one or more filter elements (figure 26b) and in the closed filtering state the holder retains the one or more filter elements interconnected at the apex with proximal ends of the one or more filter elements forming a proximal cone to capture thrombus (figure 26b), and the one or more filter elements are adapted to retain a clot-retaining proximal cone shape after conversion if a clot is present at conversion (figure 26b, paragraph 200). 
As to claim 5, Gilson discloses the one or more filter elements are biased towards the open state and so are adapted to press against a retained clot when the one or more filter elements attempt to move to the open state, thereby aiding clot break down (figure 26b, paragraph 200). Based the claim being a device claim and cannot positively recite method steps or bodily tissue, the filtering elements are configured to press against the clot.
As to claim 6, Gilson discloses the filter element is configured to be directly radially inwardly at proximal end when in the closed filtering state (figure 26d). The apex 6 can be considered the proximal end and will be directed radially 
As to claim 7, Gilson discloses at least some of the one or more filter elements are looped and inter-engage through each other (331,333 seem to loop and inter-engage with each other, figure 26i-m, paragraph 214).
As to claim 9, Gilson discloses at least one filter element of the one or more filter elements is splayed out at a proximal end to promote endothelial coverage when in the open state (figure 26b).
As to claim 10, Gilson discloses at least one filter element of the one or more filter elements is connected in a cantilevered manner (via 304, paragraph 188) to the support to be biased to the open state.
As to claim 49, Gilson discloses in the open state of the filter, proximal ends of the one or more filter elements extend radially through spaced defined by adjacent pairs of longitudinal support elements of the plurality of longitudinal support elements (figure 26i). The linking elements 331 can be considered a proximal end of one filter elements which does extend radially through the space of adjacent pairs of support elements when view as seen in figure 26j. Alternatively, the filter elements can be a different number than the support members so the ends of the filter elements would have to extend through space of support member pairs (paragraph 137, filter elements can be even or odd, so can be a different number than the support elements). Further, figure 52n shows ends of a filter elements extend radially through space of adjacent pairs of support elements, where the ends can be considered the proximal ends. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2008/0027481 to Gilson. 
As to claim 48 Gilson discloses the device above but is silent about in the open state of the filter, a radial extent of at least a portion of a filter element is greater than the radial extent of the proximal hoop.  However, Gilson discloses an alternative embodiment where a radial extent of a portion of a filter element is greater than the radial extent of a hoop (figure 50) for the purpose of providing a snap fit arrangement between the hoop and filter (paragraph 249). The filter element engages the hoop in a manner that the end of the filter member extends around the hoop, and therefore will have a greater radial extent than the hoop. It would have .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 10, 48, 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Patent No. 11,135,049 to Gilson. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a vascular filter device (claim 14) comprising: a support (claim 14), wherein the support comprises a proximal hoop (claim 14), a distal hoop (claim 14), and a plurality of longitudinal support elements (connector members, claim 15) therebetween; a filter comprising one or more filter elements (capture members, claim 14), the one or more filter elements being configured to capture thrombus passing through a blood vessel when implanted within a blood vessel (claim 14), wherein a proximal end of the filter is located at least partially proximal of a distal end of the support (claim 14, the capture element is connected to the proximal  peak of the distal hoop) and a proximal end of the filter is located distal of a proximal .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771